NO. 07-04-0537-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



FEBRUARY 2, 2005

______________________________



MICHAEL DEARDORFF, KATHY DEARDORFF AND BETTY J. DEARDORFF,



Appellants



V.



FEDERAL HOME LOAN MORTGAGE CORPORATION,



Appellee

_________________________________



FROM THE COUNTY COURT OF HOCKLEY COUNTY;



NO. C3764; HON. LARRY D. SPROWLS, PRESIDING

_______________________________



MEMORANDUM OPINION

_______________________________



Before QUINN, REAVIS and CAMPBELL, JJ.

Appellants Michael Deardorff, Kathy Deardorff and Betty J. Deardorff (the Deardorffs) filed a notice of appeal on November 9, 2004.  To date, no clerk’s or reporter’s records have been received.  On January 13, 2005, this court, pursuant to Tex. R. App. P. 35.3(a) and (b), notified the clerk and court reporter that the record was due to be filed no later than December 27, 2004.  In response, the clerk and reporter filed a request for extension of time to file the record, stating that “appellant has not paid or made arrangements to pay for the record.”  On January 19, 2005, the Deardorffs were directed by letter to provide this court with proof that they either paid for the record or made satisfactory arrangements for payment of the record on or before January 29, 2005.  So too were they told that the failure to comply with the court’s directive would result in dismissal.  The deadline lapsed, and the court simply received, from the Deardorffs, a copy of a letter to the court clerk directing her to forward various documents to this court.  Nothing was said about arrangements having been made regarding payment for the record, despite our directive.  Moreover, we received nothing from the Deardorffs illustrating that payment for the reporter’s record has been made to or arrangements for its payment have been made with the court reporter.   

Because the Deardorffs failed to comply with our January 19
th
 directive, we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(b) and (c). 

                                                               		

Per Curiam